                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


LADONNA D. APPLING,

                    Plaintiff,

      v.                                              Case No. 19-cv-8-pp

COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                    Defendant.


      ORDER REQUIRING PLAINTIFF TO FILE BRIEF BY END OF DAY
               AUGUST 16, 2019 OR FACE DISMISSAL


      On January 2, 2019, the plaintiff, representing herself, filed a complaint

appealing the decision by the Commissioner of Social Security to deny her

benefits. Dkt. No. 1. The court allowed the plaintiff to proceed without

prepaying the filing fee, dkt. no. 4, and on January 16, 2019, the court issued

a briefing letter, setting a schedule for the parties to file briefs, dkt. no. 6. The

briefing letter required the plaintiff to file her brief by April 29, 2019. Id. at 1.

That date has come and gone, and the court has not received anything from

the plaintiff. (The Commissioner timely filed the administrative record, dkt. no.

11, but cannot file his response until the plaintiff files her brief.)

      Because the plaintiff does not have a lawyer representing her, she might

not have understood that to proceed with her appeal, she must file a brief

explaining why she thinks the Commissioner made a mistake in denying her

benefits. The court understands that along with her complaint, the plaintiff

                                           1
filed the notice of the appeals council’s action and a number of medical

documents, but the court can’t figure out from these attachments what the

plaintiff believes the Commissioner did wrong, or what she believes the

administrative law judge got wrong. The court will give the plaintiff another

chance to file that brief. It will enclose another copy of the briefing letter, which

explains to the plaintiff what information she needs to put in the brief.

      If the court does not receive the plaintiff’s brief by the date set below, it

will assume that the plaintiff no longer wishes to pursue the case, and will

dismiss the case without prejudice and without further notice to the plaintiff.

See Civil Local Rule 41(c) (“Whenever it appears to the Court that the plaintiff is

not diligently prosecuting the action . . . the Court may enter an order of

dismissal with or without prejudice. Any affected party may petition for

reinstatement of the action within 21 days.”)

      The court ORDERS that the plaintiff shall file her brief, complying with

the instructions in the briefing letter, in time for the court to receive it by the

end of the day on August 16, 2019. If the court does not receive the plaintiff’s

brief by the end of the day on Friday, August 16, 2019, the court will dismiss

the plaintiff’s case for failure to diligently pursue it.

      Dated in Milwaukee, Wisconsin this 24th day of July, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge



                                           2
